Case 1:20-cv-00371-LPS Document 67-1 Filed 05/12/21 Page 1 of 4 PageID #: 2302




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

                                                   )
FINJAN LLC,                                        )
                                                   )
                   Plaintiff,
                                                   )
       v.                                          )   C.A. No. 20-371-LPS
                                                   )
TRUSTWAVE HOLDINGS, INC., and                      )
SINGAPORE TELECOMMUNICATIONS                       )
LIMITED,                                           )
                                                   )
                   Defendants.

                                     [PROPOSED] ORDER

       WHEREAS, the Court held a hearing in the above-captioned action on May 7, 2021;

       WHEREAS, at the May 7, 2021 hearing, the Court denied plaintiff Finjan LLC’s

(“Finjan”) motion to dismiss and strike certain of Trustwave Holdings, Inc.’s (“Trustwave”)

defenses and counterclaim (D.I. 47);

       WHEREAS, also at the May 7, 2021 hearing, the Court indicated it would take defendant

Singapore Telecommunications Ltd.’s (“Singtel”) motion to dismiss for lack of personal

jurisdiction (D.I. 31) under advisement, and ordered additional jurisdictional discovery related to

whether the Court has jurisdiction over Singtel;

       WHEREAS, the Court ordered the parties to submit a proposed order setting forth the

parties’ positions on the scope and schedule for jurisdictional discovery and a schedule for

supplemental briefing and a hearing on the Court’s jurisdiction over Singtel.; and

       WHEREAS, the Court also ordered the parties to submit their position on whether

Finjan’s claims against defendant Trustwave should move forward while Singtel’s motion is

pending:
Case 1:20-cv-00371-LPS Document 67-1 Filed 05/12/21 Page 2 of 4 PageID #: 2303




NOW, THEREFORE, it is hereby ORDERED as follows:

   1. For the reasons stated by the Court during oral argument, Finjan’s motion to dismiss and

      strike (D.I. 47) is denied.

   2. Singtel’s motion to dismiss for lack of personal jurisdiction (D.I. 31) is taken under

      advisement.

   3. Pursuant to this Court’s direction (1) Singtel agrees to produce the Singtel-Trustwave

      merger agreement by May 21, 2021 and (2) Singtel agrees to a 3-hour deposition of Quah

      Kung Yang to be conducted via remote means by July 16, 2021.

   4. [Finjan’s proposal: The scope of jurisdictional discovery shall include all the bases for

      jurisdictional discovery advanced in the proposed order to Finjan’s opposition brief (D.I.

      49), including whether Singtel has minimum contacts with Delaware sufficient to satisfy

      due process concerns, in accordance with the Court’s guidance. (See May 7, 2021

      Hearing Tr. at 48:4-19). Singtel shall supplement its responses to Finjan’s outstanding

      written discovery requests by June 4, 2021. Singtel shall supplement its document

      production in response to Finjan’s requests by June 14, 2021.]

      [Singtel’s proposal: Singtel has agreed to produce the merger agreement and provide

      Quah Kung Yang for a deposition, which is in addition to the voluntary discovery already

      produced by Singtel. Singtel worked diligently to obtain approval for production of the

      merger agreement and Quah Kung Yang’s deposition between Friday’s hearing and the

      deadline for this submission. To date, Finjan has not explained why it needs any other

      additional information from Singtel related to the pending motion to dismiss.

      Accordingly, Singtel is not in a position to evaluate the broad request made by Finjan




                                                2
Case 1:20-cv-00371-LPS Document 67-1 Filed 05/12/21 Page 3 of 4 PageID #: 2304




      above. Once presented with some specificity, Singtel will endeavor to reach an

      agreement with Finjan on any additional discovery.]

   5. Finjan reserves the right to pursue additional jurisdictional discovery that it believes is

      necessary, and Singtel reserves the right to object to any such additional jurisdictional

      discovery.

   6. Finjan shall submit a 15-page opening supplemental brief on personal jurisdiction by

      August 4, 2021.

   7. Singtel shall submit a 15-page answering supplemental brief on personal jurisdiction by

      September 1, 2021.

   8. The Court shall hold telephonic oral argument in September or October 2021 at the

      Court’s convenience.

   9. Finjan shall file its answer to Trustwave’s counterclaim within 14 days of this Order.

   10. [Finjan’s proposal: Discovery on Finjan’s and Trustwave’s claims and defenses related

      to the ’154 Patent shall begin immediately. The parties shall meet and confer and submit

      a proposed case schedule for this action by June 4, 2021 with respect to Finjan’s and

      Trustwave’s claims and defenses. (See Hearing Tr. at 47:5-11). At the same time, the

      parties shall submit their positions regarding whether a schedule should be entered at this

      point with regard to Finjan’s claims against Singtel.]

   11. [Trustwave’s proposal: Discovery on Finjan’s and Trustwave’s claims and defenses

      related to the ’154 Patent should open after resolution of Singtel’s motion to dismiss in

      order to allow the identical claims to proceed on the same track, if necessary.]

      [Singtel’s proposal: Discovery on Finjan’s claims related to the ’154 Patent against

      Singtel is premature until Singtel’s motion to dismiss is resolved.]




                                                 3
Case 1:20-cv-00371-LPS Document 67-1 Filed 05/12/21 Page 4 of 4 PageID #: 2305




   12. This matter is referred to a magistrate judge to explore the possibility of alternative

       dispute resolution.



  /s/ Jeff Castellano                                 /s/ Jack B. Blumenfeld
 Karen E. Keller (No. 4489)                          Jack B. Blumenfeld (No. 1014)
 Jeff Castellano (No. 4837)                          Alexandra M. Cumings (No. 6146)
 SHAW KELLER LLP                                     MORRIS, NICHOLS, ARSHT
 I.M. Pei Building                                     & TUNNELL LLP
 1105 North Market Street, 12th Floor                1201 North Market Street
 Wilmington, DE 19801                                P.O. Box 1347
 (302) 298-0700                                      Wilmington, DE 19899
 kkeller@shawkeller.com                              (302) 658-9200
 jcastellano@shawkeller.com                          jblumenfeld@mnat.com
 Attorneys for Plaintiff                             acumings@mnat.com
                                                     Attorneys for Defendants
 Dated: May 12, 2021



 SO ORDERED this _____ day of ___ 2021.

                                                     _________________________________
                                                         United States District Judge




                                                 4
